[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Wells Fargo Bank, N.A. v. Allstate Ins. Co., Slip Opinion No. 2016-Ohio-3026.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3026
         WELLS FARGO BANK, N.A. v. ALLSTATE INSURANCE COMPANY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Wells Fargo Bank, N.A. v. Allstate Ins. Co., Slip Opinion
                                 No. 2016-Ohio-3026.]
Certified question of state law improvidently accepted—Cause dismissed.
    (No. 2015-1252—Submitted February 10, 2016—Decided May 18, 2016.)
ON ORDER from the United States District Court for the Northern District of Ohio,
     Eastern Division, Certifying a Question of State Law, No. 4:15CV0239.
                                 __________________
        {¶ 1} The court has determined, sua sponte, that the certified question of
state law was improvidently accepted for review. Accordingly, this cause is
dismissed.
        O’CONNOR, C.J., and O’DONNELL, PFEIFER, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 _________________
                             SUPREME COURT OF OHIO




       Thompson Hine, L.L.P., Philip B. Sineneng, and Anthony C. White, for
respondent, Wells Fargo Bank, N.A.
       Bonezzi, Switzer, Polito & Hupp Co., L.P.A., and Margo S. Meola, for
petitioner, Allstate Insurance Co.
                               _________________




                                       2